United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Haverton, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-959
Issued: September 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 14, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ February 5, 2008 schedule award decision. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than one percent right hand impairment and two
percent left hand impairment, for which he received schedule awards.
FACTUAL HISTORY
On January 19, 2001 appellant, a 41-year-old letter carrier, sustained injury when he fell
down some stairs while in the performance of his federal duties. No time was loss from work.
The Office accepted the claim for contusion of the right knee and bilateral finger contusions
(thumbs). On December 28, 2007 it expanded the claim to include bilateral carpometacarpal
(CMC) joint arthritis.

On July 17, 2007 appellant filed a claim for a schedule award. In a June 27, 2007 report,
Dr. George L. Rodriguez, an attending Board-certified physiatrist, stated maximum medical
improvement was reached May 31, 2005. He concluded that appellant had 30 percent right arm
impairment and 30 percent left arm impairment under the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). Dr. Rodriguez found that
appellant had 22 percent upper extremity impairment of the CMC joint for both the right and left
upper extremity under Table 16-18, page 499 of the A.M.A., Guides. He also found appellant
had 10 percent upper extremity neurological impairment of the radial and ulnar nerves for both
the right and left upper extremity under Tables 16-10, page 482; Table 16-11, page 483, and
Table 16-15, page 492 of the A.M.A., Guides. For sensory deficit of the radial nerve at the wrist,
Dr. Rodriguez opined that appellant had a Grade 4 or 10 percent deficit, which multiplied by 5
percent maximum impairment for the nerve, resulted in 1 percent impairment. For motor deficit
of the ulnar nerve at the wrist, he opined that appellant had a Grade 4 or 25 percent deficit, which
multiplied by 35 percent maximum deficit for the nerve, resulted in 9 percent impairment.
On July 25, 2007 an Office medical adviser, Dr. Arnold T. Berman, a Board-certified
orthopedic surgeon, reviewed the medical evidence of record. He noted the results of
Dr. Rodriguez’s examination. Although Dr. Rodriguez recommended one percent deficit
bilaterally based on radial loss, Dr. Berman found no electromyogram/nerve conduction
evidence to support any radial sensory loss on either side. He found no evidence to support any
ulnar motor loss, noting there was no documented motor loss on examination or evidence of
atrophy, which typically would be present for any ulnar motor loss of the first dorsal
interosseous.
Dr. Berman found evidence of ulnar sensory loss, but disagreed with
Dr. Rodriguez’s determination that it resulted in 22 percent bilateral upper extremity impairment.
Under Table 16-18, page 499 of the A.M.A., Guides, he noted that 22 percent impairment
represented 100 percent deficit. Dr. Berman opined that appellant did not have 100 percent
deficit as full range of motion of the thumbs was documented in the medical record. He also
found that Dr. Rodriguez presented no basis for making 100 percent impairment determination of
the CMC joints and noted that it was difficult to make a determination from Dr. Rodriguez’s
medical records under Tables 16-19 through 16-30 of the A.M.A., Guides.
Dr. Berman recommended that appellant receive four percent right arm impairment and
four percent left arm impairment. Under Table 16-19, page 500 of the A.M.A., Guides, he
recommended 20 percent impairment for a moderate joint impairment from synovial hypertrophy
which, multiplied by the 60 percent maximum impairment for a unit under Table 16-18, page
499, equaled 12 percent impairment. Dr. Berman recommended that Dr. Rodriguez’s 22 percent
upper extremity impairment be multiplied by the 12 percent hand impairment, resulting in 1.4
percent impairment or 1 percent impairment rounded down. He further recommended one
percent bilateral impairment for CMC joint abnormality. Based on page 492 of the A.M.A.,
Guides, Dr. Berman found the maximum impairment for a radial nerve sensory deficit was
5 percent, which multiplied by Dr. Rodriguez’s 10 percent deficit under Table 16-10, represented
1 percent sensory loss, bilaterally. For the ulnar nerve, he found that the 7 percent sensory
deficit maximum under Table 16-15 multiplied by a Grade 4 or 25 percent sensory impairment
under Table 16-10 resulted in 1.75 percent or 2 percent impairment. Dr. Berman then combined
the one percent CMC joint abnormality with the one percent sensory radial abnormality and the
two percent ulnar nerve abnormality to find four percent right upper extremity impairment and a
four percent left upper extremity impairment.
2

The Office referred appellant, together with a statement of accepted facts, a list of
questions, and the medical record, to Dr. Keith F. Hanley, a Board-certified orthopedic surgeon.
In a November 19, 2007 report, Dr. Hanley opined that appellant’s claim should be expanded to
include the condition of CMC joint arthritis of both thumbs. His examination demonstrated a
positive grind test at the base of the metacarpophalangeal joint, normal strength, normal
innervations of the ulnar and median nerves, normal sensory examination and normal wrist
examination. Examination of the thumb revealed interphalangeal (IP) motion of 10 to 70
degrees on the right, 50 degrees on the left. Metacarpophalangeal (MP) joint was 50 degrees on
the right and 35 degrees on the left. Radial abduction was 50 degrees on the right and 45 degrees
on the left. Opposition was eight centimeters on both the right and left side. Adduction was one
centimeter on the right and two centimeters on the left. Pronation was normal. Dr. Hanley
utilized the A.M.A., Guides to find that appellant had two percent right thumb impairment and
six percent left thumb impairment. Under Figure 16-12, page 456, Dr. Hanley found the loss of
IP motion for the thumb equaled one percent on the right side for the measurement of 70 degrees
and two percent impairment on the left side for the measurement of 50 degrees. Under Figure
16-15, page 457, abnormal motion of the MP joint was calculated as one percent impairment on
the right side for the measurement of 55 degrees and three percent impairment to the left side for
the measurement of 35 degrees. Under Figure 16.8a, page 459, there was zero percent loss for
radial abduction on the right side, but one percent impairment on the left side for one centimeter
adduction under Table 16.8b, page 459. Under Table 16-9, page 460, eight centimeter
opposition resulted in zero percent motion impairment on either side. Dr. Hanley opined that the
impairment rating was due to injury to the CMC joint as there was no evidence of injury to the
ulnar nerve at the elbow or wrist.
Dr. Rodriguez provided follow-up reports on appellant’s condition but did not further
address permanent impairment pursuant to the A.M.A., Guides.
On November 29, 2007 Dr. Berman, the Office medical adviser, agreed with
Dr. Hanley’s opinion that the accepted condition should be expanded to include CMC joint
arthritis of the right and left thumbs. He found that Dr. Hanley properly utilized the tables and
charts in the A.M.A., Guides, but advised that the two percent right thumb impairment and the
six percent left thumb impairment should be converted to hand impairments. Under Table 16-1,
page 438, the right thumb impairment of two percent represented one percent hand impairment
and the six percent left thumb impairment was two percent hand impairment. On December 28,
2007 the Office expanded the claim to include the additional condition of CMC joint arthritis of
the right and left thumbs.
By decision dated February 5, 2008, the Office granted schedule awards for one percent
right hand impairment and two percent left hand impairment. The period of the awards ran from
November 19, 2007 to January 9, 2008, for a total of 7.32 weeks of compensation. The Office
found that the date of maximum medical improvement was November 19, 2007.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 sets forth
the number of weeks of compensation to be paid for permanent loss, or loss of use, of the
members of the body listed in the schedule. Where the loss of use is less than 100 percent, the
amount of compensation is paid in proportion to the percentage loss of use.2 However, the Act
does not specify the manner in which the percentage of loss of use of a member is to be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides as the standard to be used for evaluating schedule losses.3
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.4
ANALYSIS
In this case, the Office accepted the conditions of right knee contusion, bilateral finger
(thumb) contusions and bilateral CMC joint arthritis.
Dr. Rodriguez opined that appellant had 30 percent right upper extremity impairment and
30 percent left upper extremity impairment. However, he did not fully explain how his
impairment rating conformed to the A.M.A., Guides. For example, Dr. Rodriguez found 22
percent impairment for each arm due to disorders of the CMC joint under Table 16-18 which is
part of Chapter 16.7 of the A.M.A., Guides. However the A.M.A., Guides state that the severity
of impairment is rated under Tables 16-19 through 16-30 and then multiplied by the relative
maximum value of the unit involved as specified in Table 16-18.5 Dr. Rodriguez did not identify
any other table, as contemplated in the A.M.A., Guides, by which he rated the severity of
impairment and then multiplied by the relative maximum value in Table 16-18. He also did not
explain why he sought to grade impairment under Tables 16-10 and 16-11 when Chapter 16.7 of
the A.M.A., Guides provides that impairment under that section should only be used when “other
criteria have not adequately encompassed the extent of impairment.”6
On July 27, 2007 the Office medical adviser reviewed Dr. Rodriguez’s report and found
evidence of ulnar sensory loss. However, he noted that there was no basis in the medical record
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

3

20 C.F.R. § 10.404. Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed. 2001). See
also Linda Beale, 57 ECAB 429 (2006).
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
5

A.M.A., Guides 498.

6

Id. at 499.

4

to support any radial sensory loss or ulnar motor loss and that it was difficult to make a disability
determination of the CMC joints from the medical records. He recommended four percent right
upper extremity impairment and four percent left upper extremity impairment. Thereafter, the
Office properly referred appellant for a second opinion evaluation.
Dr. Hanley, an Office referral physician, opined that appellant had two percent right
thumb impairment and six percent left thumb impairment. Applying Dr. Hanley’s findings and
calculations to the tables and figures of the A.M.A., Guides, the Office medical adviser properly
determined that the rating of the larger member was one percent impairment of the right hand
and two percent impairment of the left hand based on loss of range of motion of appellant’s
thumbs. In accordance with Dr. Hanley’s report, the date of maximum medical improvement
was determined to be November 19, 2007.
The method for computing impairments based on loss of motion of the hands, wrists and
fingers is outlined at section 16.4(c) of the A.M.A., Guides, at page 452. The Office medical
adviser properly relied on Figure 16-12 at page 456 to determine that appellant had one percent
right thumb impairment and two percent left thumb impairment, based on a finding of 70 degrees
of flexion on the right side and 50 degrees of flexion on the left side for the thumb IP joint. He
also correctly relied on Figure 16-15 at page 457 to determine that the MP joint of the thumb
resulted in one percent impairment for a right side measurement of 55 degrees and three percent
impairment for the left side measurement of 35 degrees. Under Figure 16.8a at page 459, the
Office medical adviser properly determined that a 50 degree radial abduction on the right side
and a 45 degree radial abduction on the left side resulted in zero percent impairment. Under
Figure 16.8b at page 459, he properly determined that one centimeter adduction on the right side
resulted in no impairment and two centimeter adduction on the left side resulted in one percent
impairment. Under Table 16-9 at page 460, the Office medical adviser properly found that an
opposition of eight centimeters on both the right and left sides resulted in zero percent
impairment. In accordance with page 465 of the A.M.A., Guides, the combined thumb
impairments derived for each joint under the Combined Values Chart on page 604, yield total
thumb impairments of two percent on the right side and six percent on the left side.7 The
impairment value for each thumb was then converted to an impairment of the hand pursuant to
Table 16-1 at page 438. Under this table, appellant has a right hand impairment of one percent
and a left hand impairment of two percent.8
The Board finds that the medical adviser on November 29, 2007 properly applied the
appropriate tables and figures contained in the A.M.A., Guides in determining that appellant had
one percent right hand impairment and two percent left hand impairment. There is no
rationalized medical evidence of record to establish greater impairment.
7

A.M.A., Guides 465 (to obtain total finger impairment due to loss of motion, finger impairments derived for
each joint are to be combined under the Combined Values Chart). The Board notes that both Dr. Hanley and the
Office medical adviser added the impairments for each joint, rather than combining them under the Combined
Values Chart, as required. However, the corresponding impairment rating for the hand remains the same in either
case.
8

The Board notes that, under Table 16-2 at page 439, the one percent right hand impairment and the two percent
left hand impairment would result in one percent right and two percent left upper extremity impairment.

5

CONCLUSION
The Board finds that appellant has no more than one percent right hand impairment and
two percent left hand impairment, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

